911 F.2d 721Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard S. CREWS, Sr., Plaintiff-Appellant,v.COUNTY OF GLOUCESTER, VIRGINIA, James M. Bray and JeffHaughney, in their official capacity, Defendants-Appellees,andCounty of Gloucester Board of Supervisors, Defendant.
No. 89-1498.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided Aug. 7, 1990.Rehearing Denied Sept. 5, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  J. Calvitt Clarke, Jr., District Judge.  (C/A No. 88-153-NN)
Richard S. Crews, Sr., appellant pro se.
Stephen Royce Jackson, Willcox & Savage, P.C., Norfolk, Va., James Walter Hooper, Parvin, Wilson, Barnett & Hopper, Richmond, Va. for appellees.
E.D.Va.
Affirmed.
Before K.K. HALL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Richard S. Crews, Sr., appeals from the district court's order denying Crews's motion to reinstate the case.*   Our review of the record and the district court's opinion discloses no abuse of discretion in the district court's denial of relief under Fed.R.Civ.P. 60(b).  Accordingly, we affirm on the reasoning of the district court.  Crews v. County of Gloucester, C/A No. 88-153-NN (E.D.Va. June 29, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Because Crews's motion to reinstate was not served or filed within 10 days of entry of judgment, it did not toll the time to appeal the underlying judgment, and that judgment is not before us for review.  See Fed.R.App.P. 4(a)(1), (4);  Fed.R.Civ.P. 59